Title: To Thomas Jefferson from Dabney Carr Terrell, 25 October 1822
From: Terrell, Dabney Carr
To: Jefferson, Thomas


Dear Sir
Louisville.
Oct. 25th ‘22
I received but yesterday your letter of the 28th of Aug. with the inclosed papers, supposing you must feel anxious from the length of time they have been on the road, I hasten to inform you of their safe arrival. I hope Sir, it is needless to say that it affords me the greatest satisfaction to have it in my power to be in anywise useful to you; and I am truly flattered that you confidence of this should have furnished me with the present opportunity.When I was last in Virginia Mr Randolph explained to me the nature of this business, and requested me to communicate to him such information of the situation and intentions of the parties as I might be able to procure. All that I have learned amounts to this, that Owings is immensely involved, that his property is covered in various ways, that he is utterly unable to fulfill his engagement even if he were disposed to do so and that is doubtful. The lien however on the iron works in Montgomery, renders these circumstances unimportant, and the value of that property, even at the present depreciated price of lands in this country, will be sufficient to shield you from loss as the endorser of Col. Nicholas, should the right to the proceeds of Owing’s bond be awarded to Mr Randolph as one of Col. Nicholas’ executors. I have some reasons for believing that Col. Morrison will claim no personal interest in Owing’s bond; in this however I may be mistaken.—The District Court of the U.S. sits some time next month, and that no time may be lost, I shall set out for Lexington tomorrow. Mr Clay’s health has for some months past been wretched which together with the circumstance of his having been again elected to Congress, renders it probable that he will not resume the practice of the law, or at least that he will be prevented from engaging in new cases. Should it prove so, or should he be preengaed, the gentlemen indicated by Mr Leigh will constitute as able counsel as any in this state, if not the ablest. As soon as the case is commited to them and the action commenced I will let Mr Randolph know it, together with any additional information I may receive while at Lexington. Mr Green paid me $100, which shall be applied as you have directed.—I have been so fortunate as to be among the few who have entirely escaped the pestilence which has raged here  for some months, and has deprived us of many of our citizens. I am delighted to hear that you enjoy your usual excellent heath, and heartily pray that this first of blessings may long be yours. Be so kind as to present my affectionate salutations to every member of your family, and permit me to embrace this opportunity of expressing the sentiments of profound gratitude with which I amDear Sir most respectfully and affectionately Your’sD C Terrell